DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2003-005981, machine translation) in view of Matsuzaka (JP 11-35787, machine translation).
With respect to claims 1, 6, 7, 10, 11, and 13, Kim discloses a thermoplastic resin composition comprising 20-60 wt % ABS (i.e., claimed A) and 40-80 wt % SAN which comprises 30-90 wt % AMS resin (i.e., claimed A3) containing 65-78 wt % alpha-methylstyrene and 22-35 wt % acrylonitrile and 10-70 wt % SAN (i.e., claimed A2) comprising 65-78 wt % styrene and 22-35 wt % acrylonitrile and having molecular weight of 80,000-120,000 and (abstract).  
Kim fails to disclose (i) the melt index of the aromatic vinyl copolymer resin (i.e., SAN) or (ii) the addition of zinc oxide having claimed BET surface area and peak intensity B/A ratio.
With respect to (i), it is the examiner’s position that the melt flow index of SAN is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate melt index of the SAN, including those within the scope of the present claims, so as to produce desired end results.
With respect to (ii), Kim discloses various additives including lubricants and stabilizers (see Table 1).
Matsuzaka discloses an antibacterial thermoplastic composition comprising 0.1-2 parts by weight zinc oxide having a specific surface area of 2-12 m2/g (abstract) and teaches that a surface area less than 2 m2/g does not exhibit enough antibacterial activity and deteriorates the surface and greater than 12 m2/g also does not exhibit enough antibacterial activity and causes aggregation (paragraph 0030).  An exemplified zinc oxide has specific surface area of 4 m2/g (Table 5) is manufactured by Sakai Chemical Company (paragraph 0048).  Matsuzaka fails to disclose the peak intensity ratio B/A of the zinc oxide, however, such a property is considered inherent because Matsuzaka’s zinc oxide has BET surface area and antibacterial properties like taught by applicant.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Given that Kim is open to the use of conventional additives and further given that Matsuzaka discloses that zinc oxide having specific surface area of 2-12 m2/g provides antibacterial properties to thermoplastic compositions, it would have been obvious to one of ordinary skill in the art to utilize a zinc oxide in the thermoplastic composition of Kim having claimed BET and peak intensity ratio B/A properties.  Case law holds that the selection of a known material based on its suitability for its intended prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
	With respect to claim 2-5, the exemplified molecular weight of SAN is 88,000 (page 15, paragraph 73), and the exemplified methylstyrene copolymer includes 28 wt % acrylonitrile and 72 wt % alpha-methyl styrene and has molecular weight of 130,000 (page 15, paragraph 71).
With respect to claim 12, Kim discloses that impact resistance are “excellent” (page 10, paragraph 40).  Therefore, it would have been obvious to one of ordinary skill in the art to prepare a composition having impact strength like claimed.  Kim does not disclose the addition of volatile organic compound, so it is expected that the claimed level of volatile organic compound is met.  Because Matsuzaka discloses that the zinc oxide provides for antibacterial properties, it would have been obvious to one of ordinary skill in the art to control the amount of additive to meet the claimed antibacterial properties by adjusting the amount of zinc oxide.
With respect to claim 13, the thermoplastic composition is molded into a molded article (page 10, paragraph 41).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2003-005981, machine translation) in view of Matsuzaka (JP 11-35787, machine translation) and further in view of Watanabe (US 5,906,679).
The discussion with respect to Kim and Matsuzaka I paragraph 2 above is incorporated here by reference.
With respect to claim 8, Matsuzaka does not disclose the average particle size of the zinc oxide, however, it is the examiner’s position that surface area is directly related to particle size and one of ordinary skill in the art would have expected that zinc oxide having surface area of 2-12 m2/g would have average particle diameters that overlap with claimed range.  Evidence to support the examiner’s 2/g has a particle size of 0.5 μm (col. 9, lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art to expect or select a zinc oxide with average particle diameter within claimed range of 0.3-3 μm.
With respect to claim 9, Matsuzaka fails to disclose the peak position, however, such properties are evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Matsuzaka also fails to disclose the crystallite size of the zinc oxide, however, Watanabe discloses that the zinc oxide of Matsuzaka has particle size of 0.5 μm which is 5000 Å.  It would have been obvious to one of ordinary skill in the art to utilize a zinc oxide having a crystallite size smaller than the particle size.  In other words, less than 5000 Å overlaps with claimed range 1000-2000 Å.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn